UNITED STATES DISTRICT COURT Tyrer rhecinpen | |
SOUTHERN DISTRICT OF NEW YORK iy Lo arry FT |

 

  

SELWYN KARP, Individually and { ee
On Behalf of All Others i DATE VILGE: Jac Z olf
Similarly Situated, '

SUA caer gre ee eh LHe A

 

 

Plaintiff
, 19 Civ. 6180 (LAP)

-against-
MEMORANDUM & ORDER

 

DIEBOLD NIXDORF, INCORPORATED,
ANDREAS W. MATTES, and
CHRISOPHER A. CHAPMAN,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is the UPR/Detroit Movants’ motion for
reconsideration of the Court’s October 30, 2019 order appointing
the Indiana Movants as lead plaintiffs in the above-captioned
action. (See Opinion & Order (the “October 30 Order”), dated
October 30, 2019 [dkt. no. 51]).1 (See UPR/Detroit Movants’
Memorandum of Law in Support of Motion for Reconsideration
(“Reconsideration Mot. Mem.”), dated November 13, 2019 [dkt. no.
54); (see also Indiana Movants’ Opposition to Motion for
Reconsideration (“Opp.”), dated November 19, 2020 [dkt. no.

581); (see also UPR/Detroit Movants’ Reply in Support of

 

1 Unless noted otherwise, the Court uses the same defined terms
as used in the October 30 Order. Moreover, the factual
background of this case is set forth in my October 30, 2019
Opinion & Order. The parties’ familiarity with the facts
underlying the instant dispute is presumed.

1

 

 
Reconsideration (“Reply”), dated November 21, 2019 [dkt. no.
60)). For the reasons detailed below, the motion to reconsider
is granted, but, after reconsideration, the Court adheres to its
original opinion.

“A motion for reconsideration is an extraordinary remedy to
be employed sparingly in the interests of finality and
conservation of scarce judicial resources.” Drapkin v. Mafco

Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y.

 

2011) (citation and internal quotation marks omitted). Such
motions “are properly granted only if there is a showing of: (1)
an intervening change in controlling law; (2) the availability
of new evidence; or (3} a need to correct a clear error or
prevent manifest injustice.” Id. at 696. “Reconsideration
should not be granted where the moving party seeks solely

to relitigate an issue already decided....” Christoforou v.

Cadman Plaza N., Inc., 04 Civ. 8403 (KMW), 2009 WL 723003, at *7

 

(S.D.N.Y. Mar. 19, 2009) (citation and internal quotation Marks
omitted).

Here, the Court acknowledges that this particular lead
plaintiff appointment process was, as the UPR/Detroit Movants
put it, “convoluted.” (See Mot. at 9); (see also Reply at 10).
The UPR/Detroit Movants argue that the process did not afford
them an adequate opportunity to respond to information initially

raised at oral argument and caused the Court to overlook--or, at

 

 

 
least, prevented the UPR/Detroit Movants from submatting-~
information germane to the UPR/Detroit Movants’ adequacy that
feasibly could have altered the conclusions contained in the

October 30 Order. Cf. Olin Corp. v. Lamorak Ins. Co., 2018 WL

 

4360775, at *2 (S.D.N.Y. Aug. 17, 2018) (*[R]econsideration will
generally be denied unless the moving party can point to
controlling decisions or data that the court overlooked -
matters, in other words, that might reasonably be expected to
alter the conclusion reached by the court.”) (internal
quotations and citations omitted). In response to that
argument, the Court will reconsider its ruling based on the
arguments raised in the UPR/Detroit Movants’ briefing on the
instant motion, including the substance of the Declaration of
Samuel Nalas Perez submitted in connection therewith. (See
Declaration of Samuel Nalas Perez (“Perez Decl.”), dated
November 13, 2019 [dkt. no. 53-1]).?

The thrust of the UPR/Detroit Movants’ argument is that the
Court’s original decision, in which it found that the
UPR/Detroit Movants’ presumption of adequacy was rebutted by

information submitted by the Indiana Movants related to the

 

2 In addition, the Court denies the Indiana Movants’ motion to
strike certain arguments regarding the purported underfunding of
the Indiana Movants raised by the UPR/Detroit Movants’ in its
reply briefing but considers the “brief rebuttal” included in
the papers supporting that motion. (See Motion to Strike, dated
November 25, 2019 [dkt. no. 62]).

3

 

 
Puerto Rican financial crisis, was based on “unsubstantiated”
claims from speculative, sensationalized sources. (See, @.g.,
Mot. at 1). These sources, aver the UPR/Detroit Movants, could
not provide the degree of proof necessary to rebut the
presumption of adequacy afforded to them as the largest
stakeholders in the litigation. (Id. at 10). Instead, the
UPR/Detroit Movants argue that “[t]he financial and political
developments associated with [Puerto Rico’s] bankruptcy have not
in any way impeded the UPR Retirement Board from effectively
administering the Retirement System” and that Puerto Rico’s
financial woes “have had no impact on the UPR Retirement
System’s current or foreseeable operations or its ability to
adequately and effectively manage this litigation.” (See Perez
Decl. T% 9-10).

Upon reconsideration, however, the Court stands by its
original decision to appoint the Indiana Movants lead
plaintiffs. The UPR/Detroit Movants insist that the PSLRA
requires “exacting proof” to rebut the presumption of adequacy.
(See Mot. at 10); (see also Reply at 7). (To be sure, the PSLRA
requires “proof” that a presumptive lead plaintiff “will not
adequately protect the interests of the class,” 15 U.S.C. § 78u-
4(a) (3) (B) (iii) (II) (aa), and all agree that this requires
something beyond mere speculation. But what constitutes “proof”

is not firmly established. As this District has noted, however,

 

 
determining whether the presumption has been rebutted is a
“predictive and probabilistic” process that requires evaluation

of “potential” risks. Schaffer v. Horizon Pharma Plc, 2016 WL

 

3566238, at *2-3 (S.D.N.Y. June 27, 2016).3 Properly evaluating
which “potential risks” matter and which do not is admittedly a
nebulous charge, but the breadth of that inquiry underscores
that the district court’s “ultimate obligation [is] to appoint
as lead plaintiff [the candidate] who [is] most capable of
representing the interests of the class members.” Pirelli
Armstrong Tire Corp. Retiree Medical Benefits Tr. V. LaBranche &
Co., Inc., 229 F.R.D. 395, 407 n.19 (S.D.N.¥. 2004) (internal
citations and quotations omitted). Based on its evaluation of
those potential risks, the Court has done that here.

While the additional color provided by the UPR/Detroit
Movants might have made the Court’s decision more difficult, it
has not alleviated the Court’s central concern about the linkage
between the University of Puerto Rico and the UPR System, which
largely depends on the University’s funding. Much of the

UPR/Detroit Movants’ argument centers around the Court’s

 

3 The UPR/Detroit Movants appear to misapprehend the Court’s
reliance on Schaffer v. Horizon Pharma Ple in the October 30
Order, arguing that it is “inapposite from the instant set of
facts.” (See Mot. at 14). However, the Court did not cite
Schaffer for its factual relevance, but for the concept that
courts can--and do--reject presumptive lead plaintiffs based on
potential, unmanifested risks.

 

 

 

 

 
reliance on a Noticel article. But, even assuming arguendo that
the Noticel article cited in the October 30 Order is, as the
UPR/Detroit Movants aver, “speculative,” “sensationalized,” and
“riddled with half-truths,” Mot. at 11-12, the Ernst & Young
audit of the UPR System relied upon by the Court—-and cited by
both parties--is not. That source directly undermines any
contention that the UPR System is completely insulated either
from the University or the broader financial woes of the
Commonwealth of Puerto Rico. (See E&Y Audit at 2 (Noting that
“the System is highly dependent on funding from the
[University]” and that “{t]jhe financial difficulties experienced
by the Commonwealth” raise “substantial doubt about the System's
ability to continue as a going concern.”)). Indeed, in his
Declaration, Executive Director of the UPR Retirement System,
Samuel Nalas Prez, confirms that “fr]lecently, the University’s
Governing Board proposed an $80 million contribution for the
upcoming fiscal year of 2020 rather than the $161 million set
forth by the Financial Oversight and Management Board’s

fiscal plan.” (See Perez Decl. 7 13).

The Ernst & Young audit also undermines the UPR/Detroit
Defendants’ various arguments regarding underfunding. The
UPR/Detroit Movants state that “relevant authority demonstrates
that a funding deficiency is not a basis to deny the appointment

of a pension fund.” (Reply at 6). However, underfunding does

 

 
not seem to be invariably irrelevant to the lead plaintiff
appointment process. For example, in one of the UPR/Detroit

Movants’ cited cases, Cortese v. Radian Group Inc., the Eastern

 

District of Pennsylvania only appointed the relevant pension
fund after it had “assuaged” the Court’s concerns by
demonstrating that it was 70 percent funded, rather than 56
percent funded as proffered by an opposing lead plaintiff
candidate. See 2008 WL 269473, at *4 (E.D. Pa. Jan. 30, 2008).
Here, the Ernst & Young audit reveais that the UPR System
maintained far lower funding ratios (between 43 and 48 percent)
in 2015 and 2016. (See E&Y Audit at 28); (see also Elizabeth
Redden, Deep Cuts in Puerto Rico, Inside Higher kd (July ll,
2019) (“The fiscal plan for the university certified by the
oversight board in June also discusses UPR's pension system,
which according to plan is funded only at a 43~-percent level.”).

Cf. In re City of Stockton, Cal., 526 B.R. 35, 46 (B.D. Cal.

 

Bankr. 2015} (noting that a fully funded pension has a “funding
ratio of 1.0, colloquially stated in percent.”). This degree of
underfunding makes the UPR System’s situation distinguishable
from that of the fund evaluated in Cortese and strikes the Court
as pertinent to the selection of a lead plaintiff. The Court
does not rely on the UPR System’s lack of funding as a sole
ground for rebutting the presumption, but that underfunding,

taken in conjunction with the UPR System’s reliance on the

 

 

 
University and financial uncertainty in Puerto Rico, counsel in
favor of adhering to the October 30 Order.
CONCLUSION

The UPR/Detroit Movants’ motion for reconsideration [dkt.
no. 54] is granted. However, upon reconsideration the Court
adheres to its October 30, 2019 order appointing the Indiana
Movants as lead plaintiff [dkt. no. 51]. The Indiana Movants’
motion to strike [dkt. no. 62] is denied.

SO ORDERED.

Dated: New York, New York
December 5, 2019

alte Go Xuwhe

LORETTA A. PRESKA
Senior United States District Judge

 

 
